Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 

Allowable Subject Matter
Claims 1-6, 8-13, 19, and 21-27 are allowed.

	Claim 1 recites limitations directed to an annular plate of the blower that defines an opening, the opening overlapping the holes of the valve; The closest prior art to Buckland does not teach such a plate that influences vibrations of the valve.
	Claim 26 requires an annular plate of the blower provided on the valve and overlapping with the valve. The closest prior art does not teach such an annular plate, and there would be no motivation to add such a plate because the valve (110) of Buckland is intended to be inserted into the opening (46) of the base (18) and as such any additional plate would need to be located within the pump chamber (~14) wherein the pump diaphragm oscillates into and away from.
	Claim 22 recites limitations directed to a fluid control device having first and second plates, the plates having first and second vent holes respectively which are not opposed to one another; a film between the plates having a third vent hole opposed to the second vent hole; particularly wherein a plurality of auxiliary holes and a crosspiece portion of the second plate overlap with the first vent hole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746